
	

115 S2190 IS: Livestock and Honey Bee Disaster Assistance Act of 2017
U.S. Senate
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2190
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2017
			Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to remove a limitation on funding for emergency assistance
			 for livestock, honey bees, and farm-raised fish, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Livestock and Honey Bee Disaster Assistance Act of 2017. 2.Emergency assistance for livestock, honey bees, and farm-raised fishSection 1501(d) of the Agricultural Act of 2014 (7 U.S.C. 9081(d)) is amended—
 (1)in paragraph (1), by striking not more than $20,000,000 and inserting such sums as are necessary; and (2)by striking paragraph (3).
 3.Cost-share payments under emergency conservation program during extreme droughtThe Agricultural Credit Act of 1978 is amended by inserting after section 403 (16 U.S.C. 2203) the following:
			
 403A.Cost-share payments under emergency conservation program during extreme droughtThe maximum cost-share percentage under section 701.126(a) of title 7, Code of Federal Regulations (or successor regulations), shall be 90 percent in the case of an area that has been identified by the United States Drought Monitor as experiencing extreme or exceptional drought..
